 

Exhibit 10.5

 

[tlogoex10-5.jpg]  

  

    Mr. Brian S. Block April 4, 2013 EVP & Chief Financial Officer   American
Realty Capital Trust V, Inc.   405 Park Ave - 15th Floor   New York, NY 10022  

 

Re: Engagement Letter for Duff & Phelps’ Professional Services

 

Dear Mr. Block:

 

This Letter of Engagement confirms that we, Duff & Phelps, LLC (“D&P”), have
been retained by you, American Realty Capital Trust V, Inc. (the “Company”) to
provide the services (the “Services”) set out below in connection with the
valuation of real property (hereafter referred to as the “Subject Properties”)
on a quarterly basis (the “Valuation Dates”) commencing the first quarter
following the earlier of: the Company’s acquisition of at least $1.4 billion in
total portfolio assets; and two years from the effectiveness of the Company’s
initial public offering of common stock. Collectively, this arrangement is
referenced to as our “Engagement.” The Subject Properties are future
acquisitions of net leased real estate located across the United States.

 

It is understood that the purpose of the Services will be to estimate the “as
is” market value of the leased fee interest of the real property. The intended
use by the Company for the valuation is to provide a basis for valuation of net
asset value as described in the Company’s registration statement on Form S-11,
as amended from time to time (the “Registration Statement”). We understand that
the Services will be to estimate the Fair Market Value of the real estate
properties in a newly created fund.

 

Valuation Approaches/Premises

 

We will utilize standard and accepted appraisal methodology in arriving at our
opinions of value. This would include the cost, sales comparison and income
approaches to value. All inquiries, visits to or contact with any persons or
facilities of the Company regarding the Services shall be conducted by D&P in a
manner that will assure the confidentiality of the purpose of the Services to be
provided. D&P recognizes and agrees that maintaining the confidentiality of this
project is of importance to Company.

 

It is likely that the most appropriate approach to value the subject properties
will be the Income Capitalization approach to value. The Income Capitalization
approach simulates the reasoning of an investor who views the cash flows that
would result from the anticipated revenue and expense on a property throughout
its lifetime. The net income figure developed in our analysis is the balance of
potential income remaining after vacancy and collection allowances and operating
expenses. This net income is then capitalized at an appropriate rate to derive
an estimate of value using the Direct Capitalization method or discounted in a
Discounted Cash Flow methodology. We may use the Sales Comparison and Cost
Approach methodologies as appropriate as well.

 

          Duff & Phelps. LLC   T +1 312 697 4600   www.duffandphelps com 311
South Wacker Drive   F +1 312 697 0112     Suite 4200         Chicago, IL 60606
       

 

 

 

  

Procedures

 

•We will complete a desktop valuation of a sampling (25 percent) of the owned
property contained within the fund as of the end of each quarter (March 31, June
30, September 31, December 31) updating the values previously concluded upon for
the assets which have been held since our previous valuation. We will rely upon
the contractual rental stream provided for these assets on an individual or
master lease level to provide our value conclusion.

 

•We will incorporate any additional assets which have been acquired since this
time period into our overall analysis and will complete desktop valuations on
these assets using the same methodology.

 

•We will provide a brief discussion of notable economic and market dynamics
which have affected capitalization rates and will complete an analysis of
current capitalization rates to be applied to the properties on an individual or
master lease level for our Direct Capitalization or Discounted Cash Flow
approach.

 

Form of Report and Timetable

 

At the conclusion of our analysis, we will provide you with a narrative report
(the “Report”) with supporting exhibits containing calculations leading to our
value conclusions. The report will be prepared in accordance with the Code of
Professional Ethics and Standards of Professional Practice set for the by the
Appraisal Institute and the Uniform Standards of Professional Appraisal Practice
(“USPAP”) as adopted by the Appraisal Foundation.

 

We are ready to begin our work immediately upon our receipt of this signed
Engagement and upon receipt of information provided in conjunction with an
agreed upon timetable considering the various valuation dates. Once you have
read the draft Report, we will issue our final Report bearing the firm’s
signature.

 

We will work with the Company to arrive at a workable timetable for delivery of
the valuation conclusions and quarterly Report.

 

Staffing and Fees

 

Ross Prindle, CRE, MAI will be the Managing Director in charge of the Services
on behalf of D&P. Ross is the Managing Director in charge of the global Real
Estate Services Group at Duff & Phelps. Ross will call upon additional
experienced staff when required.

 

Our fees for the Services to be provided reflect the complexity of the
Engagement, the time scale for its completion, the caliber of staff engaged, and
the value of the Services provided. Our estimated fees will depend on the
product type but will generally be in the range of $1,500 to $7,500 for the
first time with annual update fees being approximately 75 percent (75%) of the
initial fee for the first appraisal. This fee range is intended to serve as a
guide as the actual properties have not been acquired as of the writing of this
engagement letter. These fees do not include valuation of debt, contingent
consideration or partial interest valuations. These are also associated with
single tenant assets only. These fees consider the valuation of these assets on
a desktop basis and assume that information on the properties themselves will be
provided by the Company that will be sufficient enough to complete the desktop
valuations. 

 

Expenses are not included in the fees and any expenses associated with necessary
property inspections and/or meetings with the Company will be billed in addition
to these fees. 

 

Acknowledgement and Acceptance

 

In accordance with D&P policy, it is necessary that we receive an executed copy
of this Engagement Letter and the attached Terms and Conditions (to which this
Engagement is subject) prior to commencement of the Services. If the scope and
terms of the Engagement Letter and the attached Terms and Conditions are
acceptable, please

 

 

 

 

acknowledge your acceptance by signing the confirmation below and returning this
Letter to us at the above address and emailing ross.prindle@duffandphelps.com or
by fax at 312-265-3581.

 

Please do not hesitate to contact me if you have any questions or amendments.

 

Yours sincerely,

 

 /s/ Ross Prindle       Duff & Phelps, LLC         By:  Ross Prindle, MAI, CRE  
  Managing Director  

 

Confirmation of Terms of Engagement

 

Having read this Engagement Letter from Duff & Phelps, LLC and the attached
Terms and Conditions, the Company acknowledges acceptance of and agree to engage
Duff & Phelps, LLC in accordance with the terms and provisions of this
Engagement Letter and the attached Terms and Conditions.

 

 /s/ Brian S. Block   Date:  04/04/2013

 

Signed: Brian S Block   On behalf of: American Realty Capital Trust V, Inc.  

 

 

 

  

Attachment to the Engagement Letter

 

Terms and Conditions

 

The following are the Terms and Conditions on which Duff & Phelps will provide
the Services set forth in the attached Engagement Letter. Together, the Terms
and Conditions and the Engagement Letter are referred to as the “ Contract ,”
which forms the entire agreement between Duff & Phelps and the Company relating
to the Services.

 

Fees

 

1.Duff & Phelps’ invoices are payable upon receipt. If we do not receive payment
of any invoice within forty-five (45) days of the invoice date, we shall be
entitled, without prejudice to any other rights that we may have, to suspend
provision of the Services until all sums due are paid in full. Under no
circumstances can Duff & Phelps issue its final Report with any billings that
remain outstanding.

 

2.If any amounts payable hereunder are not paid within thirty (30) days when
due, such amounts shall accrue interest at a rate equal to the lesser of two
percent (2%) per month or the highest interest rate allowed under the law of New
York. In the event that we are required to initiate a lawsuit or hire attorneys
to collect any past due amounts, in addition to any other rights and remedies
available to us, Duff & Phelps shall be entitled to reimbursement of its
attorneys fees and other costs of collection.

 

3.Other than as set forth in the Company’s Registration Statement we have no
responsibility to update any opinion, report, analysis or any other document
relating to this Engagement for any events or circumstances occurring subsequent
to the date of such opinion, report, analysis or other document. Any such
subsequent consultations or work shall be subject to arrangements at Duff &
Phelps’ then standard fees plus expenses.

 

4.Either party may request changes to the Services. We shall work with you to
consider and, if appropriate, to vary any aspect of the Engagement, subject to
payment of reasonable additional fees and a reasonable additional period to
provide any additional services. Any variation to this Contract, including any
variation to fees, services, or time for performance of the Services, shall be
set forth in a separate engagement letter executed by both parties which shall
form part of this Contract.

 

5.Duff & Phelps’ performance of the Services is dependent upon you providing us
with accurate and timely information and assistance as we may reasonably require
from time to time. You shall use reasonable skill, care and attention to ensure
that all information we may reasonably require is provided on a timely basis and
is accurate and complete. You shall notify us if you subsequently learn that the
information provided is inaccurate or otherwise should not be relied upon. The
inability to supply Duff & Phelps with the agreed upon information in a useable
form within the amount of time reasonably required by Duff & Phelps may increase
fees and delay completion. Additionally, in the event unforeseen complications
are encountered which would significantly increase fees; we would discuss these
with you and await your approval before proceeding.

  

 Termination

 

6.The initial term of this Contract shall be for one year, which shall be deemed
to be automatically renewed unless either Duff & Phelps or the Company provides
prior written notice of no less than ninety (90) days of such party’s election
to terminate this Contract. In addition, either party may terminate this
Contract in the event that the other party has breached any material provision
of this Contract and such breach has not been cured within ten (10) days after
receipt of written notice from the then non-breaching party.

 

7.Upon termination of this Contract, each party shall, upon written request from
the other, return to the other all property and documentation of the other that
is in its possession, except that we shall be entitled to retain one copy of
such documents in order to maintain a professional record of Duff & Phelps’
involvement in the

 

 

 

 

Engagement, subject to Duff & Phelps’ continuing confidentiality obligations
hereunder.

 

8.The provisions included within “Fees”, “Preservation of Confidential
Information” and “Other Terms and Provisions” shall survive the termination or
expiration of this Contract.

 

Valuation Work Products and Report

 

9.You acknowledge that Duff & Phelps will use and rely upon the financial and
other information, including prospective financial information, provided by the
Company in conjunction with its own independent valuation work. Duff & Phelps’
conclusion is dependent on such information being complete and accurate in all
material respects. We assume no responsibility and make no representations as to
the accuracy and completeness of such provided information. In addition, we will
not independently verify any information that we obtain from public or other
sources. There will usually be differences between estimated and actual results
because events and circumstances frequently do not occur as expected, and those
differences may be material. You acknowledge that no reliance shall be placed on
draft Reports, conclusions or advice, whether oral or written, issued by us
since the same may be subject to further work, revision and other factors which
may mean that such drafts are substantially different from any final Report or
advice issued.

 

10.Any advice given or Report issued by us is provided solely for your use and
benefit and only in connection with the Services that are provided hereunder.
You agree to obtain Duff & Phelps’ written consent which Duff & Phelps may at
its discretion grant, withhold, or grant subject to conditions, before
disclosing any of Duff & Phelps’s advice, analysis or Report to anyone else, or
otherwise making reference to its role, whether orally or in writing; provided,
however, that no prior written consent shall be required in connection with any
federal or state regulatory or governmental inquiry or proceeding, pursuant to
applicable law or in connection with any request by a third party due diligence
firm (subject to such due diligence firm entering into a customary release
letter in form and substance satisfactory to Duff & Phelps). When Duff & Phelps
gives such consent, it is subject to the prior approval of Duff & Phelps of such
disclosure. Further, you shall not provide such Report to any third party
without the third party first executing a standard Duff & Phelps Release Letter.
In no event, regardless of whether consent or pre-approval has been provided,
shall we assume any responsibility to any third party to which any advice or
Report is disclosed or otherwise made available.

 

11.It is understood and agreed that the final Report resulting from this
Engagement shall remain your property. To the extent that Duff & Phelps utilizes
any of its property (including, without limitation, any hardware or software) in
connection with this Engagement, such property shall remain the property of Duff
& Phelps, and you shall not acquire any right or interest in such property or in
any partially completed Report. We shall have ownership (including, without
limitation, copyright ownership) and all rights to use and disclose Duff &
Phelps’ ideas, concepts, know-how, methods, techniques, processes and skills,
and adaptations thereof in conducting its business (collectively, “ Know-How ”)
regardless of whether such Know-How is incorporated in any way in the final
Report.

 

12.The scope of the final Report we will provide pursuant to the terms of this
Contract will be limited to the scope as described in the Scope of Services
section. One or more additional issues may exist that could affect the Federal
tax treatment of the subject matter of Duff & Phelps’ final Report. Duff &
Phelps’ final Report will not consider or provide a conclusion with respect to
any of those issues. With respect to any significant Federal tax issue outside
the scope of the final Report, the final Report will not be written, and cannot
be used, by anyone for the purpose of avoiding Federal tax penalties.

 

13.The Report or any results of Duff & Phelps’ Services shall not constitute a
Solvency Opinion or a Fairness Opinion and may not be relied upon by you or any
other party as such. Furthermore, any analyses we perform should not be taken to
supplant any procedures that you should undertake in your consideration of any
transaction or investment, and you acknowledge and agree that any decision
relating to, or whether or not to enter into, any transaction or make any
investment decision is solely the responsibility of Company management.

 

14.By its very nature, valuation work cannot be regarded as an exact science and
the conclusions arrived at in

 

 

 

 



many cases will of necessity be subjective and dependent on the exercise of
individual judgment.

 

Preservation of Confidential Information

 

15.Neither Duff & Phelps nor the Company will disclose to any third party
without the prior written consent of the other party any confidential
information which is received from the other party for the purposes of providing
or receiving the Services which if disclosed in tangible form is marked
confidential or if disclosed otherwise is confirmed in writing as being
confidential or, if disclosed in tangible form or otherwise, is manifestly
confidential; it being understood that the reports prepared by Duff & Phelps for
the Company shall not be considered confidential information for purposes
herein. Duff & Phelps and the Company agree that any confidential information
received from the other party shall only be used for the purposes of providing
or receiving the Services under this or any other contract between Duff & Phelps
and the Company.

 

16.These restrictions will not apply to any information which: (a) is or becomes
generally available to the public other than as a result of a breach of an
obligation by the receiving party; (b) is acquired from a third party who owes
no obligation of confidence with respect to the information; or (c) is or has
been independently developed by the recipient.

 

17.Notwithstanding the foregoing, either party will be entitled to disclose
confidential information of the other (i) to Duff & Phelps’ or the Company’s
respective insurers or legal advisors, or (ii) to a third party to the extent
that this is required, by any court of competent jurisdiction, or by a
governmental or regulatory authority or where there is a legal right, duty or
requirement to disclose, provided that (and without breaching any legal or
regulatory requirement) where reasonably practicable not less than two (2)
business days notice in writing is first given to the other party.

 

Other Terms and Provisions

 

18.Except in the event of Duff & Phelps’ willful misconduct or fraud, in no
event shall we be liable to you (or any person claiming through you) under this
Contract, under any legal theory, for any amount in excess of the total
professional fees paid by you to us under this Contract or any addendum to which
the claim relates. In no event shall we be liable to you under this Contract
under any legal theory for any consequential, indirect, lost profit or similar
damages relating to or arising from Duff & Phelps’ Services provided under this
Contract.

 

19.You accept and acknowledge that any legal proceedings arising from or in
connection with this Contract (or any variation or addition thereto) must be
commenced within one (1) year from the date when you become aware of or ought
reasonably to have become aware of the facts, which give rise to Duff & Phelps’
alleged liability. You also agree that no action or claims will be brought
against any Duff & Phelps employees personally.

 

20.You agree to indemnify and hold harmless Duff & Phelps, its affiliates and
their respective employees from and against any and all third party claims,
liabilities, losses, costs, demands and reasonable expenses, including but not
limited to reasonable legal fees and expenses, internal management time and
administrative costs, relating to Services we render under this Contract or
otherwise arising under this Contract. The foregoing indemnification obligations
shall not apply in the event that a court of competent jurisdiction finally
determines that such claims resulted directly from the gross negligence, willful
misconduct or fraudulent acts of Duff & Phelps.

 

21.You accept and acknowledge that we have not made any warranties or
guarantees, whether express or implied, with respect to the Services or the
results that you may obtain as a result of the provision of the Services.

 

22.Except for the Company’s payment obligations, neither Duff & Phelps nor the
Company will be liable to the other for any delay or failure to fulfill
obligations caused by circumstances outside our reasonable control.

 



 

 

 



23.This Contract constitutes the entire agreement between the parties hereto
regarding the subject matter hereof and supersedes any prior agreements (whether
written or oral) between the parties regarding the subject matter hereof. This
Contract may be executed in any number of counterparts each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

 

24.Duff & Phelps reserves the right to use your name and a description of the
nature of the Engagement in general marketing materials.

 

25.This Contract shall be governed by and interpreted in accordance with the
internal laws of the State of New York and the courts of the State of New York
shall have exclusive jurisdiction in relation to any claim arising out of this
Contract.

 

26.Duff & Phelps acknowledges that (A) its valuations will be used or
incorporated into the Company’s Registration Statement and periodic filings; (B)
Duff & Phelps will be named as an expert in the Registration Statement; (C) Duff
& Phelps will provide a consent of independent valuer in form satisfactory to
the Company and Duff & Phelps to be attached as an exhibit to the Registration
Statement under Exhibit 99; and (D) Duff & Phelps’ provision of the
aforementioned consent is subject to the Company providing Duff & Phelps a
commercially reasonable opportunity to review and consent to references to Duff
& Phelps in any regulatory filings which require Duff & Phelps to be named as an
expert.

 



 

 